DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach An apparatus for decoding an image, the apparatus comprising: an input for receiving a coded image comprising blocks; and a processor to decode an image block, wherein the processor: determines, based on a coded block pattern (CBP) value, whether or not transform coefficients of the image block include at least one non-zero transform coefficient; in response to the CBP value indicating that the transform coefficients of the image block include at least one non-zero transform coefficient, obtains the transform coefficients and a first flag bit for the image block by entropy-decoding an input bitstream; dequantizes the transform coefficients of the image block to generate dequantized transform coefficients for the image block; determines, based on the first flag bit, whether neither of a first inverse- transform based on a discrete cosine transform (DCT) and a second inverse-transform based on a discrete sine transform (DST) is to be performed on the dequantized transform coefficients for the image block; determines, based on a second flag bit, a selected inverse-transform with respect to the image block, the selected inverse-transform being one of the first inverse-transform based on the discrete cosine transform (DCT) or the second inverse-transform based on the discrete sine transform (DST); generates a residual image for the image block by performing the selected inverse-transform on the dequantized transform coefficients for the image block; and reconstructs the image block by adding the residual image and a prediction image for the image block, wherein the determining the selected inverse-transform based on the second flag bit is performed both when the transform coefficients of the image block are determined to include at least one non-zero transform coefficient based on the CBP value and when it is determined that one of the first inverse-transform and the second inverse-transform is to be performed based on the first flag bit in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425